Per Curiam.

However plausible the relinquishment or giving up part of a debt may at first glance appear, yet if it be done with a view of giving an inferior court jurisdiction of a cause, where the law had excluded it before, it is a *182legal fraud; it is eluding the wisdom and foresight of the law, and breaking down those guards which had been placed arouncl these inferior jurisdictions. No man, therefore, shall be allowed to create a jurisdiction for himself, by changing, the real position of parties in any contract, by his own act, without the assent of the other party to the contract.
The receipt on the note in question, for the purpose of giving the court of wardens conusance of the cause, was clearly a colourable transaction. It was in effect changing the nature of the original contract, and makin , it a subject of inferior jurisdiction ; which, in its origin, was only cog* nisable in the supreme court of judicature. The court of wardens had no right to intermeddle with it.
Let the rule for the prohibition be made absolute-.
Present, Burke, Grimke, Waties and Bay.